DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/19/2021.  Claims 1-15 are now pending.  
Allowable Subject Matter

3.	Claims 1-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Girqis (US 4,476,191) 
Girgis teaches a pneumatic tire construction including textile reinforcement, wherein said reinforcement is coated or treated with an adhesive composition (Abstract and col. 8, lines 64-68).  More particularly, said composition includes resorcinol, a mixture of aldehydes or “formaldehydes”, and an elastomeric latex, wherein the term “formaldehyde” is used to represent multiple species, such as formaldehyde and furfural (otherwise known as furfuraldehyde) (col. 6, lines 13-21, col. 9, lines 48-57, claim 1).  
Thus, Girgis does not teach or fairly suggest the claimed composition for adhering textile materials and rubber-containing articles comprising: a) a compound selected from a non-crosslinked resorcinol-formaldehyde condensate, a resorcinol-furfural condensate, a phenol-formaldehyde condensate, and mixtures thereof; b) a latex component; and c) an aldehyde component selected from 2,3- and 2,5-thiophenedicarboxaldehyde, 2.5- furfuryldicarboxaldehyde, 1,2-, 1,3- and 1,4-phthalic 



wherein X is O, S or NH, and R1-R3 each independently are selected from H, alkyl, aryl, halogen, and carboxylic functional groups; and wherein the weight ratio of compound ”a” to aldehyde “c” is from 4:3.2 to 4:4.0.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUI H CHIN/Primary Examiner, Art Unit 1762